DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendment/arguments filed on 05/16/22 as being acknowledged and entered.  By this amendment claims 10-21 and 23 are canceled, claims 29-34 have been added, and claims 1-9, 22 and 29-34 are pending.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-9, 22, and 24-34 are rejected under 35 U.S.C. 103 as being unpatentable over Tezuka et al.  (US PGPub 2018/0269210) in view of Lee et al. (US PGPub 2010/0117143).
Claim 1:  Tezuka teaches a semiconductor memory device, comprising (Fig. 3, 10, 11) a circuitry layer (90) provided on a substrate and including a CMOS circuit [0190]; first conductive layers (SL, SGX) provided above the circuitry layer, and stacked with a first insulation layer (99A) interposed therebetween, longest dimensions of the first conductive layers extending in a first direction; a first pillar layer (PLR) [0043] crossing the first conductive layers; source line (84/SL) [0044] provided on the first pillar layer, a longest dimension of the source line extending in the first direction (Fig. 10,11), and the source line directly being in contact with a first end of the silicon single crystal layer in the first pillar layer (Fig. 10); and a first bit line (BL/80) provided between the first conductive layers (SGX) and the circuitry layer (90), the first bit line being coupled to a second end of the silicon single crystal layer in the first pillar layer and to the circuitry layer [0044], wherein the first conductive layers are provided between the circuitry layer and the source line (Fig. 10,11).  Tezuka does not teach the silicon for the pillar being made of single crystal silicon or the source line layer including single crystal silicon containing impurities or a longest dimension of the first bit line extending in a second direction crossing the first direction.  Lee teaches silicon for the pillar being made of single crystal silicon or the second conductive layer including single crystal silicon containing impurities and a longest dimension of the first bit line extending in a second direction crossing the first direction (Fig. 3A)  in a vertical type memory device [0064, 0081].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one know element for another known element resulting in the predictable result of forming a semiconductor channel in a vertical memory device as taught by Lee [0064, 0081] (KSR International Co. v. Teleflex Inc. (KSR),  550 U.S., 82 USPQ2d 1385 (2007)).  The source line is a square and therefore has “a longest dimension” in both the first and second dimension.
Claim 4:  Lee teaches a metal silicide layer provided on the source line15source lines [0139].  
Claim 5:  Tezuka teaches (Fig. 10, 11) the first pillar layer (PLR) has a columnar shape extending in the second direction crossing the first conductive layers (SGX).  
Claim 256:  Tezuka (Fig. 10, 11) [0087] and Lee [0064, 0081] the first pillar layer includes a charge storage film (63), a tunnel insulation film (62) [0090] and a semiconductor layer (61) including- 24 - the silicon single crystal layer.  
Claim 8:  Tezuka (Fig. 10) and Lee [0064, 0081] teach a second pillar layer (PLR) crossing the first conductive layers (SGX), and including silicon single crystal layer, a first end of the silicon single crystal layer in the second pillar layer being in contact with the source line [0273]; a second bit line (BL) coupled to a second end of the silicon single crystal layer in the second pillar layer, the second bit line being provided between the circuitry layer and the first conductive layers.  
Claim 9:   Tezuka teaches the first bit line (BL) is coupled to a second conductive layer (CP) provided in the circuitry layer via a 15conductive pad (INT) [0193].  
Claim 22:  Tezuka teaches (Fig. 10, 11) wherein the source line (84/SL) is located above the first end of the first pillar layer.
Claim 24:  Tezuka teaches (Fig. 16) a second insulation layer provided on the source line and extending in the first direction, the second insulation layer directly being in contact with the source line; and a second conductive layer (SGX6) provided on the second insulation layer and extending in the first direction, the second conductive layer directly being in contact with the second insulation layer.  
Claim 25:  Tezuka teaches (Fig. 16) the second conductive layer (SGX6) is located vertically above the first pillar layer (PLR or MUA).  
Claim 26:  Tezuka teaches (Fig. 3, 10, 11) a semiconductor memory device, comprising: a circuitry layer (90) provided on a substrate and including a CMOS circuit [0190]; first conductive layers (SGX, WL, SGY) provided above the circuitry layer, and stacked with a first insulation layer (99A) interposed therebetween, the first conductive layers extending in a first direction; a first pillar layer (PLR) crossing the first conductive layers; a source line (SL/84) provided on the first pillar layer, the source line extending in the first direction, and the source line directly being in contact with a first end of the silicon single crystal layer in the first pillar layer (Fig. 3); and a bit line (BL/80) provided between the first conductive layers and the circuitry layer, the bit line being coupled to a second end of the silicon single crystal layer in the first pillar layer and the circuitry layer, the bit line extending in a second direction crossing the first direction, wherein the first conductive layers are provided between the circuitry layer and the source line.  Tezuka does not teach the silicon for the pillar being made of single crystal silicon or the source line layer including single crystal silicon containing impurities and a diameter of a cross section along the first direction and the second direction of the first pillar layer is larger on a first bit line side than on a source line side.  Lee teaches silicon for the pillar being made of single crystal silicon or the second conductive layer including single crystal silicon containing impurities in a vertical type memory device [0064, 0081] a diameter of a cross section along the first direction and the second direction of the first pillar (160) layer is larger on a first bit line (BL) side than on a source line (103) side.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one know element for another known element resulting in the predictable result of forming a semiconductor channel in a vertical memory device as taught by Lee [0064, 0081] (KSR International Co. v. Teleflex Inc. (KSR),  550 U.S., 82 USPQ2d 1385 (2007)).  
Claim 27:  Tezuka teaches (Fig. 16) a second insulation layer provided on the source line (SL) and extending in the first direction, the second insulation layer directly being in contact with the source line; and 5Application No. 16/123,133Reply to Office Action of July 26, 2021a second conductive layer (SGX6) provided on the second insulation layer and extending in the first direction, the second conductive layer directly being in contact with the second insulation layer.  
Claim 28:  Tezuka teaches (Fig. 16) the second conductive layer is located vertically above the first pillar layer.
Claim 29: Lee teaches [0090] the charge storage film includes silicon nitride.
Claim 30:  Lee teaches (Fig. 3B) a diameter of a cross section along the first direction and the second direction of the first pillar (160) layer is larger on a first bit line (BL) side than on a source line (103) side.
Claim 31:  Tezuka teaches (Fig. 6) the first pillar layer (PLR) includes a charge storage film (63), a tunnel insulating film (62), and a semiconductor layer including the silicon single crystal layer (61).
Claim 22: Lee teaches [0090] the charge storage film includes silicon nitride.
Claim 33:  Tezuka (Fig. 6)/ Lee teaches (Fig. 3B) the first conductive layers are word line layers.
Claim 34:  Tezuka (Fig. 6)/ Lee teaches (Fig. 3B) the first conductive layers are word line layers.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Tezuka et al.  (US PGPub 2018/0269210) in view of Lee et al. (US PGPub 2010/0117143), as applied to claim 1 above and further in view of Kai (US PGPub 2017/0179151).
Regarding claim 2, as described above, Tezuka and Lee substantially read on the invention as claimed, and Tezuka and Lee an interconnect (87) coupled to the source line (SL) but Tezuka and Lee do not teach a metal interconnect (88) coupled to the source line15source lines.  Kai teaches a metal interconnect (88) coupled to the source line15source lines (63) [0241, 0244].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one know element for another known element resulting in the predictable result of forming a semiconductor channel in a vertical memory device as taught by Tezuka and Lee [0241, 0244].   (KSR International Co. v. Teleflex Inc. (KSR),  550 U.S., 82 USPQ2d 1385 (2007)).  
Claim 3:  Kai teaches the metal interconnect includes at least one of tungsten (W), aluminum (Al), and copper (Cu) [0244].  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tezuka et al.  (US PGPub 2018/0269210) in view of Lee et al. (US PGPub 2010/0117143), as applied to claim 1 above and further in view of Nam et al. (US PGPub 2012/0224426)
Regarding claim 7, as described above, Tezuka and Lee substantially read on the invention as claimed, and Tezuka and Lee teach the first 5pillar layer functions as a channel [0203] for the memory cell transistors.  Tezuka and Lee do not teach the intersections of the first conductive layers and the first pillar layer function as memory cell transistors.  Nam teaches the first conductive layers (WL which extend in their longest dimensions in the same direction as the source line) and the first pillar layer function as memory cell transistors to accommodate the zigzag pattern of the vertical device strings (Fig. 4-5)[0007, 0063, 0085-0086].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Tezuka and Lee have the intersections of the first conductive layers and the first pillar layer function as memory cell transistors by having the word line and source lines extending in the longest in the same dimension to accommodate the zigzag pattern of the vertical device strings (Fig. 4-5)[0007, 0063, 0085-0086] as taught by Nam.  
Response to Arguments
Applicant's arguments filed 5/16/22 have been fully considered but they are not persuasive. See rejection above for details.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH K SALERNO/Examiner, Art Unit 2814